Case: 11-60375     Document: 00511819065         Page: 1     Date Filed: 04/12/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           April 12, 2012

                                     No. 11-60375                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



LAKESHA BELL-WILSON

                                                  Plaintiff-Appellant
v.

JUDGE WILLIAM SKINNER, et al

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                   (09-CV-147)


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        The plaintiff brought this appeal challenging the district court’s denial of
her motion for reconsideration of its order granting summary judgment in favor
of the defendants and dismissing her claims with prejudice.
        The district court granted the defendants’ motion for summary judgment
and dismissed the plaintiff’s complaint on March 3, 2011. The plaintiff filed a
motion for reconsideration on March 29, 2011.                   Because the motion for


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60375   Document: 00511819065      Page: 2    Date Filed: 04/12/2012




                                  No. 11-60375

reconsideration was not filed within ten days of the grant of summary judgment,
it did not serve to suspend the time for appealing that judgment. See Bass v.
U.S. Dept. of Agriculture, 211 F.3d 959, 962 (5th Cir. 2000) (“A motion for
reconsideration filed within ten days of the district court’s judgment . . .
suspends the time for filing an appeal from the underlying judgment.”).
      The district court denied the plaintiff’s motion for reconsideration on April
28, 2011. The plaintiff filed her notice of appeal to challenge that ruling on May
31, 2011. Under the Federal Rules of Appellate Procedure, a notice of appeal
must be filed within thirty days after entry of the judgment or order appealed
from. Fed. R. App. P. 4(a)(1)(A). Because the plaintiff filed her notice of appeal
on May 31, 2011, more than thirty days after the entry of the district court’s
April 28 order, we do not have jurisdiction to consider the appeal.
      The appeal is therefore DISMISSED for lack of jurisdiction.




                                        2